From a judgment of conviction for rape, the punishment fixed at twenty years imprisonment, this appeal was taken.
Upon examination of the transscript we ascertain that the trial below proceeded throughout regularly in every way. Also, that the evidence adduced tended conclusively to establish the guilt of the defendant as charged in the indictment. Further, during the trial no ruling of the court was invoked. No written charge requested, nor was there a motion for a new trial. Thus it affirmatively appears, no question is presented for the consideration of this court; except to order the affirmance of the judgment of conviction of the lower court from which this appeal was taken.
Affirmed.